SHAW, Justice.
We have for review Saiya v. State, 641 So.2d 975 (Fla. 4th DCA 1994), wherein the district court rejected a constitutional challenge to the validity of section 784.048(4), Florida Statutes (1993), Florida’s anti-stalking statute, based on several cases including Bouters v. State, 634 So.2d 246 (Fla. 5th DCA 1994). We granted review because Bouters was pending before this Court. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
We have since issued a decision in Bouters upholding the constitutionality of the anti-stalking statute. See Bouters v. State, No. 83,558, — So .2d — [1995 WL 242403] (Fla. Apr. 27, 1995).
Accordingly, we approve Saiya.
It is so ordered.
GRIMES, C.J., and OVERTON, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.